                                          Case 5:17-cv-04467-BLF Document 269 Filed 07/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     FINJAN, INC.,                                       Case No. 17-cv-04467-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                             ORDER OF REDACTION RE ORDER
                                                 v.                                          RE DISCOVERY DISPUTE RE
                                  10
                                                                                             PRIVILEGE CLAIMS
                                  11     SONICWALL, INC.,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court’s Order re Discovery Disputes re Privilege Claims has been filed provisionally

                                  15   under seal. Dkt. No. 268. Although the Court has already granted the parties’ administrative

                                  16   motion to file their joint discovery dispute letter (Dkt. No. 248) under seal, Dkt. No. 253, the

                                  17   Court has not yet ruled on the parties’ administrative motions to file under seal their related

                                  18   subsequent submissions (Dkt. Nos. 256, 257). The Court will therefore give the parties an

                                  19   opportunity to advise whether any portion of the Court’s order should be redacted. By July 17,

                                  20   2020 at 5:00 p.m., the parties shall file a response to this order identifying any proposed

                                  21   redactions or confirming that no redactions are required. If no proposed redactions are received by

                                  22   5:00 p.m. on July 17, 2020, the Court will unseal the order in its entirety.

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 7, 2020

                                  25

                                  26
                                                                                                     VIRGINIA K. DEMARCHI
                                  27                                                                 United States Magistrate Judge
                                  28
